UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7264



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CAMILLE FORD,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-94-163; CA-98-1206-2)


Submitted:   December 16, 2004         Decided:     December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Camille Ford, Appellant Pro Se. Laura P. Tayman, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Camille Ford seeks to appeal from the district court’s

order denying her motion to reopen her previous 28 U.S.C. § 2255

(2000) motion.    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).                           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies       this   standard    by

demonstrating    that   reasonable       jurists     would      find    that    his

constitutional    claims     are   debatable   and    that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Ford has not made the requisite showing.

Accordingly,     we   deny    Ford’s    motion     for    a     certificate      of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED


                                     - 2 -